Citation Nr: 1717538	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder.  

2.  Entitlement to a compensable rating for the period prior to November 21, 2014, and a rating in excess of 10 percent for the period on and after November 21. 2014, for bilateral hearing loss.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James P. Coletta, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for tinnitus; assigned a 10 percent rating for that disability; granted service connection for bilateral hearing loss; assigned a 0 percent rating for that disability; and effectuated the awards as of January 26, 2004.  In October 2010, the Board denied an initial rating in excess of 10 percent for tinnitus and remanded the issue of an initial compensable rating for bilateral hearing loss to the RO for additional development of the record.  

In July 2011, the Board remanded the issues of the initial rating for bilateral hearing loss and a TDIU to the RO for additional development of record.  

In October 2014, the RO denied service connection for a vestibular disorder.  In May 2015, the RO granted a 10 percent rating for bilateral hearing loss, effective November 21, 2013.  

In an August 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran advanced a claim for an increased rating for tinnitus. That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue of an increased rating for tinnitus is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

In an Appeal to the Board (VA Form 9) received in February 2017, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing before a Veterans Law Judge has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

